Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-20 are withdrawn from consideration due to a restriction election. A complete action on pending claims 1-12 appears below.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of effectuating ovarian denervation, classified in A61B2018/00577.
II. Claims 15-20, drawn to an ovarian denervation system, classified in A61B17/32.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another materially different process such as treating other tissues in the body.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
Species A: Using microwave energy to denervate the ovarian nerve
Species B: Using electrosurgical plasma to denervate the ovarian nerve
Species C: Using a blade to denervate the ovarian nerve
The species are independent or distinct because they require the application of different treatment modalities for denervating the ovarian nerve. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-11, 19, and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Stephen DiLorenzo on 01/08/2021 a provisional election was made without traverse to prosecute the invention of a method for effectuating , claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10 recites the limitation "the uterus" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ZARINS et al. (hereinafter “ZARINS”) (US 2017/0215949 A1) in view of Sobotka (US 2015/0051594 A1).
Regarding claims 1-3, and 12, ZARINS teaches
a disruptor (Page 2, Col. 1, Par. [0012]: Ovarian tissue apparatus) includes an ablation device (Page 2, Col. 1, Par. [0012]: Ovarian tissue apparatus comprises a therapeutic element; Page 6, Col. 2, Par. [0054]: the therapeutic element may comprise a microwave antenna), and 
advancing the disruptor and ablation device intravaginally and into a fallopian tube to access an ovarian nerve (Page 7, Col. 2, Par. [0059]: The ovarian tissue apparatus, including the docking device, may be advanced via a natural orifice route through the vagina-uterus-fallopian tubes. The ablation device would naturally be positioned on the ovarian tissue apparatus such that it would be advanced with the docking device through the vagina-uterus-fallopian tube route to access the target ovarian tissue); and activating the disruptor to treat ovarian tissue with an ablation  (Page 2, Col. 1, Par. [0011]: The ovarian tissue apparatus includes an engagement/docking device that engages the ovarian tissue. The ovarian tissue apparatus can then apply a treatment to the ovarian tissue a least one therapeutic element configured to deliver energy to the target tissue) using microwave energy (Page 6, Col. 2, Par. [0054]: the therapeutic element may comprise a microwave antenna). 
Furthermore, ZARINS teaches that exemplary treatable ovarian tissues include nerves associated with the ovaries. (Page 5, Col. 1, Par. [0044])
ZARINS does not explicitly teach that activating the disruptor includes ablating the ovarian nerve with an ablation device.
Sobotka, in an analogous device, teaches ablating the ovarian nerve with an ablation device (Page 17, Col. 2, Claim 19: an energy delivery element of an ovarian denervation catheter at least partially ablates the neural fibers innervating the ovary of the patient) using microwave energy (Page 3, Col. 2, Par. [0035]: microwave energy can be used to induce ovarian neuromodulation).
Sobotka further teaches that at least partially ablating the neural fibers innervating the ovary results in a therapeutically beneficial reduction in one or more physiological conditions associated with polycystic ovary syndrome (PCOS) (Page 17, Col. 2, Claim 19). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified ZARINS to incorporate the teachings of Sobotka and include the denervation of the ovarian nerve with an ablation device. Doing so would produce the predictable result of treating PCOS 
Regarding claim 4, ZARINS in view of Sobotka, as applied to claim 1 above, teaches advancing the disruptor to a position adjacent to an infundibulopelvic ligament. (ZARINS: Fig. 1A: Taking the vagina-uterus-fallopian tube path described in Page 7, Col. 2, Par. [0059] would naturally lead to the disruptor (Ovarian tissue apparatus) being advanced into a position adjacent to an infundibulopelvic ligament (Char. 5: suspensory ligament) in order to access and treat ovarian tissue, as the infundibulopelvic (suspensory) ligament is adjacent to the fallopian tube as shown in Fig. 1A)
Regarding claim 5, ZARINS in view of Sobotka, as applied to claim 1 above, teaches advancing an ultrasound probe intravaginally and positioning the ultrasound probe to project ultrasound in alignment with an ovary while the disrupter is activated. (ZARINS: Page 7, Col. 2, Par. [0059]: the ovarian tissue apparatus may be advanced via a natural orifice route through the vagina-uterus-fallopian tubes, and manipulate tissue using image guidance including transvaginal ultrasound, or an ultrasound element on the device.)
Regarding claim 6, ZARINS in view of Sobotka, as applied to claim 5 above teaches the disrupter is coupled to the ultrasound probe (ZARINS: Page 7, Col. 2, Par. [0059]: an ultrasound element may be placed on the ovarian tissue apparatus to provide image guidance during advancement, deployment, and manipulation), and the disruptor and the ultrasound probe are introduced intravaginally together (The ultrasound element being placed on the ovarian tissue apparatus implies that it would be introduced intravaginally with the ovarian tissue apparatus).
Regarding claims 7 and 8, ZARINS in view of Sobotka, as applied to claim 6 above teaches a guide tube (ZARINS: Page 2, Col. 1, Par. [0012]: the docking device comprises an elongate body and having a proximal end, a distal end, and a lumen therethrough, and the therapeutic element being slidable within and deployable from the lumen of the docking device.) coupled to the ultrasound probe (ZARINS: Page 7, Col. 2, Par. [0059]: an ultrasound element may be placed on the ovarian tissue apparatus, which comprises the docking device, to provide image guidance during advancement, deployment, and manipulation), and advancing the disruptor relative to the ultrasound probe including advancing the disruptor through the guide tube. (Zarins: Page 2, Col. 1, Par. [0012]: the therapeutic element is slidable within and deployable from the lumen of the docking device.)
Regarding claim 9, ZARINS in view of Sobotka, as applied to claims 7 and 8 above teaches advancing the disruptor through the guide tube includes directing the disruptor away from the ultrasound probe as the disruptor is advanced relative to the ultrasound probe. (Zarins: Page 8, Col. 2-Page 9, Col. 1, Par. [0066]: the orientation between the therapeutic element and the visualization plane of the probe may be decoupled by rotating either the ultrasound probe or the therapeutic element)
Regarding claim 10, ZARINS in view of Sobotka, as applied to claim 10 above teaches directing the disruptor away from the ultrasound probe includes intravaginally positioning the guide tube such that the guide tube directs the disruptor toward the uterus. (ZARINS: Fig. 1A: Taking the vagina-uterus-fallopian tube path to treat ovarian tissue as described in Page 7, Col. 2, Par. [0059] would naturally lead to the guide tube directing the ablation device of the disruptor (therapeutic element of the ovarian tissue apparatus) toward the uterus as it exits the distal opening of the fallopian tube. )
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ZARINS (US 2017/0215949 A1) in view of Sobotka (US 2015/0051594 A1), as applied to claim 1 above, and further in view of in view of Lambert et al. (hereinafter “Lambert”) (US 2014/0135715 A1).
Regarding claim 11, ZARINS in view of Sobotka, as applied to claim 1 above does not explicitly teach activating the disruptor disrupts a myelin sheath of the ovarian nerve without disrupting a nerve fiber of the ovarian nerve.
Lambert, in a similar field of endeavor, teaches the use of energy to selectively ablate myelin. (Page 8, Col. 2, Claim 17) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of ZARINS in view of Sobotka to incorporate the teachings of Lambert and include a commonly known method of denervation such as destroying the myelin sheath to achieve the predictable result of denervating the target nerve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794